*133
ORDER

PER CURIAM.
AND NOW, this 18th clay of November, 2009, the April 2, 2009 Order of the Commonwealth Court granting judgment on the pleadings in favor of the Board of Probation and Parole is VACATED. See Miami National Bank v. Willens, 410 Pa. 505, 190 A.2d 438, 439 (1963) (“In order for a judgment on the pleadings to be granted, all relevant and material averments of fact made by the opposing party must be taken as true.”) The matter is remanded to the Commonwealth Court with instructions to deny Appellant’s motion for judgment on the pleadings and to consider the issue raised in Appellant’s Petition for Review and Answer to New Matter. The February 23, 2009 Order of the Commonwealth Court granting the Greene County Public Defender’s application to withdraw as counsel is AFFIRMED.